Order, Supreme Court, New York County, entered on January 19, 1976, granting plaintiffs motion for leave to amend its complaint so as to assert additional causes of action against defendant, American Agency Underwriters, Inc., unanimously affirmed, without costs and without disbursements. The filing of the notices of appeal from the prior orders of Special Term (see Murphy Co. v Reserve Ins. Co., 53 AD2d 575) did not, on this record, deprive the lower court of jurisdiction over the motion to amend. CPLR 3025 (subd [b]) provides that "A party may amend his pleading * * * at any time by leave of court” (emphasis added). Concur—Stevens, P. J., Kupferman, Murphy, Capozzoli and Yesawich, JJ.